Citation Nr: 1141466	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  In addition, a transcript of a January 2009 hearing before a decision review officer (DRO) is also or record.  


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and it became final. 

2.  Evidence received since the RO's January 1989 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and therefore raises a reasonable possibility of substantiating the issue on appeal.

3.  The competent evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is causally related to in-service noise exposure. 

4.  The competent evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 

2.  Evidence received since the January 1989 rating decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2011). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In January 1989, the RO denied service connection for bilateral hearing loss.  The evidence at the time consisted of service treatment records, and a September 1988 statement regarding in-service noise exposure.  Service connection was denied because the evidence of record did not support service connection, the problems experienced with the left ear were considered acute and transitory, and bilateral hearing loss was not found on the previous examination-a reference to the most recent March 1967 whispered voice test.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for bilateral hearing loss.  For the reasons to be discussed, at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, additional evidence including VA treatment records from December 2007 to 2009, private audiological evaluations in June 2008 and September 2009, and VA audiological examinations in August 2008 and February 2009 have been received.  In addition, the Veteran was afforded a DRO hearing in January 2009 and a Travel Board hearing in September 2011, where he alleged various mechanisms of in-service noise exposure, and that he had difficulty hearing others since returning from service.  

Of import, the VA medical examinations showed a right ear hearing disability, and the September 2009 audiological evaluation showed bilateral hearing loss.  The Veteran contended that his hearing loss has existed since service, and the private examiner wrote in September 2009 that the Veteran's hearing loss was probably caused by his exposure to intense noise levels while in the service.

This evidence is new, in that it was not of record at the time of the January 1989 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran has current hearing loss that has been present since service, and may be related to his noise exposure in service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for bilateral hearing loss must be reopened and considered on the merits.  

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Sensorineural hearing loss is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's August 21, 1961 enlistment examination indicated that the Veteran's ears were normal, and that the Veteran reported no ear, nose or throat trouble.  An audiogram showed pure tone thresholds, in decibels, converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute units (ISO-ANSI), as follows:




HERTZ  



500
1000
2000
3000
4000
RIGHT
25
15
15
-
10
LEFT
25
15
15
-
20

A subsequent audiogram on August 25, 1961, also converted from ASA to ISO-ANSI units, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
20
10
10
10
15

In June 1962, the Veteran was treated on the U.S.S. Lyman K. Swenson reporting that he was under the forward gun on deck when it fired eight days earlier, and that he was experiencing hearing loss in his ear.  The Board observes that it is unclear if the note is referring to the left or right ear.  The examiner referred the Veteran to the ears, nose, throat (ENT) clinic, and noted that there was no perforation of the ear drum, and that there was probably hearing loss due to inner ear damage, but that the examiner was unable to determine this due to the extraneous noise.  The Veteran was to return for an audiological evaluation.  In June 1963 the Veteran was seen for an abrasion to his right elbow, which is important given his later hearing testimony, discussed further below.  At his August 1964 separation examination the Veteran's ears were considered to be normal and a whispered voice test revealed hearing acuity that was 15 of 15.  

In March 1967 an examination for retention in the United States Navy Reserve was conducted, and the ears were considered normal, and a whispered voice test again revealed hearing acuity that was 15 of 15 without conducting an audiometric evaluation.  The Veteran again reported no ear nose or throat trouble.  He indicated that he had been in a car accident in September 1964 which resulted in a concussion, and that in December 1965 he had been beaten up and was hospitalized for a week without residual problems.  A copy of the March 1967 report is of record, and at first glance seems to show the Veteran reported having ear trouble; however, when viewing the column furthest to the right, and comparing this copy to the unsmudged original it is clear that the responses for reported history are all shifted over one column such that the "no" responses" mistakenly appear in the "yes" column.  

In August 1988 the Veteran first claimed to have partial hearing loss, as well as what he described as a clicking in his right ear, and in September 1988 the Veteran wrote regarding the incidents he attributed to having caused his hearing loss.  He described an incident on board the U.S.S. Lyman K. Swenson in approximately 1963-64 wherein he was proceeding to obtain more ammunition for one of three 5-inch mounts, when a different mount started firing, and he was thrown on the main deck.  As the twin 5-inch mount continued to fire, the Veteran experienced what he described as excruciating pain in his head, and grabbed his ears, lying on the deck for several minutes in shock and pain, until he realized that he was unable to hear from his right ear, and only partially from his left ear.  He indicated that once he regained his senses he went to the medical corpsman and explained what had happened.  He reportedly was reassured that everything would be all right, and so he did not pursue further medical attention.  In the following several months the Veteran's left ear hearing returned; however, his right ear reportedly remained substantially damaged.  The Veteran indicated that following service he experienced numerous problems, especially with his right ear, and in 1988 went to a doctor because he was experiencing difficulty hearing at work.  The Veteran indicated that a hearing test was conducted and showed that he had bilateral hearing loss, with right ear hearing loss worse than in the left ear.  

The August 1988 private audiological evaluation from Scottsdale Hearing Specialists showed that the Veteran had reported being near a firing gun while in service, and experiencing progressively worse hearing loss ever since.  The audiological testing appears to reveal hearing loss in the right ear according to VA standards as hearing loss in decibels was at 40 at 4000 Hz; however, the left ear does not appear to meet VA hearing loss standards.  Speech discrimination score at 60 dB was 68 percent in the right ear and 100 percent in the left ear.  The evaluation did not specify if the speech discrimination scores corresponded to the Maryland CNC testing as required pursuant to VA regulations.  The examiner diagnosed noise induced hearing loss.  

In April 2008, the Veteran again claimed hearing loss for the right ear, and in June 2008 he claimed service connection for tinnitus and bilateral hearing loss.  He explained that while serving on a destroyer a 5-inch mount fired next to him, and he was knocked down approximately 30 feet onto the deck.  He reported that his right ear hurt horribly, and although he went to the medic, he was informed that his hearing would likely return and was caused by a concussion.  The Veteran indicated that it took approximately six months before he regained most of his hearing, but that it never returned completely.  

In June 2008 the Veteran explained how he was a boatswains mate and an ammunition handler on the destroyer, and how on one particular occasion he was to retrieve ammunition from one mount to take it to another mount, but before he could go through the hatch, a mount turned to the portside and began firing, and he was blown down the main deck several feet.  He described his head feeling as if it exploded from the inside out, and how he lost hearing in his right ear, and sought treatment from a corpsman.  The corpsman reportedly looked at his right ear, and informed him that it would probably be okay, and that his hearing would return, which the Veteran indicated it did.  

In a June 2008 private audiological evaluation the examiner noted that the Veteran's hearing on the left was clearer than on the right where it was muffled.  Although the Board may interpret results which are presented in graphic rather than numerical form, in this instance, the graph is indiscernible, and in light of the favorable decision the Board will not remand for interpretation.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board observes that the examiner referred the Veteran to an ear nose and throat specialist due to asymmetrical speech results-the right ear had moderate hearing loss, and the left ear had binaural hearing loss.  

The Veteran wrote his Senator retelling the in-service incidents of the mount firing, and the concussion blowing him several feet onto the deck where he felt as if his head were exploding, and lost hearing in his right ear.  

In August 2008 the Veteran was afforded a VA audiological examination.  The examiner reviewed the Veteran's claims folder, and in particular observed that hearing was normal on enlistment, and in 1964 and 1967 whispered hearing revealed 15 of 15 hearing acuity bilaterally.  The examiner also observed that a 1988 private audiogram revealed mild right ear impairment at 500 and 4000 Hz, and that the left ear was within normal limits.  The examiner observed that there was no documentation of tinnitus in the service treatment records.  In addition, he observed that the service treatment records revealed a history of a September 1964 car accident that resulted in a concussion.  

The Veteran again reported that he worked as a boatswain's mate in the Navy, and was exposed to a 5-inch gun that fired next to his right side before he could go below deck.  The Veteran reported that he was knocked off his feet and lost his hearing for approximately two months.  The Veteran reported noise exposure to concussion grenades without hearing protection.  The Veteran indicated that following service he worked as a mail sorter for the postal service, and was exposed to machinery with "small motors."  The Veteran reported experiencing a constant, severe, tinnitus bilaterally since his accident on board the ship in 1964.  The Veteran reported functional impairment including an inability to hear his wife, an inability to hear speech when driving, and a need to lip-read.  The Veteran was very annoyed by his tinnitus.  

Audiological evaluation revealed pure tone values, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
35
25
25
35
50
LEFT
30
25
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 96 percent in the left ear.  The diagnosis was of mild rising to normal sloping to mild-moderate sensorineural hearing loss in the right ear, and hearing within normal limits for rating purposes in the left ear.  The examiner diagnosed constant, severe, subjective tinnitus, bilaterally since the accident aboard ship in 1964.  The examiner reasoned that there was no documentation of frequency specific hearing levels at the time the Veteran separated from service, and that the Veteran had reported a motor vehicle accident in 1964 resulted in a concussion, such that the examiner concluded that it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation.  

In January 2009, the Veteran was afforded a DRO hearing .  The Veteran again explained how he was exposed to noise while in service.  Specifically he discussed how he was on a destroyer with three 5-inch mounts aboard, and he was in charge of the lower handling room on mount three during a particular time when they ran out of 5-inch projectiles for that mount.  As such, the Veteran indicated that he was instructed to use the main deck to go to mount one and carry ammunition on the inner passageways back to mount three.  The Veteran indicated that he was the last person to go through the hatch, and just before it shut, he heard a noise and turned, and the turret had been swung around and was firing.  The hatch was blown shut, and he was blown down deck up against a breakwater.  The Veteran indicated that he grabbed his ears and curled up in a ball because it hurt so badly that it felt as if there had been an implosion from the inside out.  The Veteran indicated that when he began to get up and run, the gun began firing again, so he just lay on deck holding his ears.  He estimated that the gun fired approximately 10 times.  The Veteran indicated that when the gun stopped firing he went to sick bay, and that he did not understand why the service treatment records said that he went to sick bay eight days later.  The corpsman looked at his ears and informed him that they were not bleeding, and that he probably had a concussion, but that his ears would be okay and his hearing would eventually return.  The Veteran indicated that his hearing slowly returned over approximately a two and half month period.  The Veteran indicated that he experienced a popping noise in his right ear, and a ringing that sounded as if he were in a room full of crickets, and had worsened over the years.  

The Veteran indicated that in 1964 there was another incident in which the ship he was on pulled near a ship that was sunk, and he was two decks below the main deck when concussion grenades were thrown, and the resulting noise hurt his ears so badly that he grabbed them and fell.  He recalled hurting his hand or some body part-he was unable to recall exactly what, and, he reported that his ears went into another shock.  He reported that over time his hearing returned.  The Veteran indicated that in 1989 he decided to have his hearing evaluated, because with time his hearing and the ringing in his ears had worsened.  The Veteran indicated that over the years he sought assistance for pain and aches in his ears from his primary care physician at least on four occasions, and not seeing anything wrong with his ears, the physicians would send him home with medication.  The Veteran clarified that his tinnitus had definitely started before his automobile accident, and that the corpsman on ship had not asked him if he experienced a ringing in his ears. 

The Veteran was afforded another VA audiological examination in February 2009.  The review of his service treatment records was identical to that in 2008.  The Veteran's reported history of noise exposure involved several more details, in that he explained that he had worked as a landing craft operator exposed to repair equipment, jackhammers, grinding equipment, diesel engines, and that a 5-inch mount had been fired next to his right side in 1962.  He indicated that he had not used hearing protection while in service.  The Veteran reportedly worked in the United States Naval Reserve for 5.5 years as a heavy equipment operator, and then for the United States Postal Service as a mail sorter.  In that capacity, he was exposed to conveyer belts and machinery.  The Veteran denied a history of recreational noise exposure.  He again reported the history of involvement in a motor vehicle accident in 1964, and explained that it resulted in a skull fracture.  The Veteran indicated that he had experienced constant, severe tinnitus bilaterally since the accident aboard ship in 1962.  Regarding his functional impairment, the Veteran reported that due to his tinnitus he was unable to hear others talking, that he experienced headaches, that he was unable to sleep because of the ringing in his ears, and that he sometimes experienced an aching in his right ear.  As for functional impairment caused by his hearing, the Veteran reported experiencing difficulty hearing when others talked or hearing the television.  

Audiological evaluation revealed pure tone values, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
25
20
30
45
LEFT
20
15
10
15
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 96 percent in the left ear.  The diagnosis was of mild to moderate high frequency sensorineural hearing loss in the right ear, and hearing within normal limits for rating purposes in the left ear.  There was also constant, severe, subjective tinnitus bilaterally since the reported accident aboard ship in 1962.  Once again the examiner concluded that there was no documentation of ear frequency specific hearing levels at the time of separation from active duty.  The examiner noted that there were no complaints of or treatment for right ear hearing loss in the service treatment records.  The examiner concluded that based on the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation.  

In his Substantive Appeal, the Veteran again contended that he was exposed to naval gun fire while in service, and that he was specifically on deck when the guns were fired.  He contended that this had caused his bilateral hearing loss and tinnitus.  

In September 2009 the Veteran had a private audiological evaluation at White Mountain Hearing Services.  The Veteran reported noise exposure while in the service, in particular describing the above-reported 1962 incident wherein an explosion knocked him off his feet and he temporarily lost his hearing in both ears, although such explosion was near his right ear.  In addition, the Veteran described another explosion involving grenades.  The Veteran reported not using ear protection while in the service.  Testing revealed a mild to moderate bilateral high frequency hearing loss for both ears.  Test results were reviewed, and based on these along with his reported history, the examiner opined that the Veteran's hearing loss and tinnitus were probably caused by his exposure to intense noise levels while in the military service.  

Audiometric testing revealed pure tone values, in decibels, as interpreted by the Board, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
35
30
20
35
55
LEFT
30
25
15
30
45

Speech discrimination results in quiet were 84 percent in the right ear and 88 percent in the left ear.  Once again, it is unclear whether the Maryland CNC was specifically used.  

VA treatment records from 2007 to 2009 show that the Veteran was noted to be positive for hearing loss and tinnitus.

In September 2011 the Veteran was afforded a Travel Board hearing.  The Veteran described his history of noise exposure in service.  The Veteran explained that he was stationed on a destroyer with three 5-inch turrets (5-inch guns) that picked up an aircraft carrier every six months.  In November 1962 while in charge of the lower handling room for mount three, they ran out of ammunition, and were informed via radio to use the main deck to access mount one and obtain more ammunition.  They were reportedly advised to carry the ammunition back through the inner passageways to mount three.  The Veteran explained that everyone else had gone through the hatch, but as he was about to he heard a noise and turned to his left, and mount number one's turret had turned and began firing.  When the firing began it slammed the hatch shut and he was propelled approximately 15 feet up against a bulkhead.  The Veteran explained that he grabbed his ears because it felt as if there was an implosion in his head.  The Veteran indicated that his right ear was especially hurt because it was the one turned towards the mount when it went off.  He indicated that he grabbed his ears and curled into a fetal position and lay on the deck because his head hurt so badly and felt mentally dazed, and the firing continued.  The Veteran indicated that when the firing stopped he proceeded to the hospital corpsman's office headquarters.  The Veteran described the corpsman as informing him that he had a trauma to his hearing but that it would probably return.  The corpsman reportedly informed him that if he was still having trouble when the ship returned to its home port he could pursue further treatment, and although the Veteran continued to experience hearing loss and ringing in his ears he indicated that he did not further pursue treatment because he did not wish to be perceived as a crybaby.  The Veteran relayed that he had a clicking in his right ear, especially whenever he moved his jaw to eat.  The Veteran indicated that hearing loss and a terrible ringing, mainly in his right ear were then present.  

The Veteran indicated that in approximately the end of 1963 or beginning of 1964 his ship was ordered to proceed to where another ship had sunk, and tied up directly behind the sunk ship for several days until they were alerted that there was a threat.  He reported that in the attempt to get underway in a hurry the bow of their ship went into the pier and ripped a large hole in the right-hand side of the forward guard.  The Veteran indicated that he was below deck when that happened.  The Veteran reported that the gunners, however, began to throw concussion grenades into the water to disable divers who might try to tie dynamite to their bow.  In any event, as a result of being two decks below the main deck when the concussion grenades began to go off, the Veteran indicated that he was again thrown to the deck, and this time sprained his wrist, and hurt his ears.  

The Veteran discussed how following discharge he was an equipment operator in the Reserve, and ran operations such as rock-crushing that required heavy equipment.  He reported worked at a filling station pumping gas, and then later for Firestone building tires.  The Veteran explained that it was factory work on a production line where tires were on a drum, on a conveyer belt and then proceeded to a curing process, such that there was not really loud noise.  The Veteran indicated that he later worked for the postal service in a mail sorting operation that used machinery such as conveyor belts and computerized loading equipment, which was not noisy.  As such, the Veteran indicated that other than the two in-service incidents described above, his working life had not required him to be around much noise.  

Specifically in regards to his tinnitus, the Veteran described how after the incident in 1962 he experienced a ringing described as a high shrill constant noise inside his head, which he reported drove him crazy if he stopped to think about it, because of his inability to stop it.  He further equated his tinnitus to being by a noisy pond at night.  As for the noise from his right ear, it was described as a high shrill that was constant.  He indicated that it was so loud and so constant that he could not be certain if he had ringing from his left ear.  The Veteran did not wear hearing aids; however, he indicated that he experienced difficulty hearing others, and tried to turn his left ear towards the speaker.  

The Veteran's representative emphasized that in September 2009 Bobette Martin saw the Veteran for his hearing loss and tinnitus and concluded that it was more likely than not or probable that his hearing loss and tinnitus were from the military.  In addition, the representative clarified that the Veteran had hearing loss and tinnitus prior to his motor vehicle accident in 1964.  

In sum, the record consists of VA examinations wherein the examiner concluded any opinion reached would be based on speculation, but also that the left ear did not show hearing loss according to VA regulation.  A more recent private audiological evaluation from September 2009, however, not only diagnosed bilateral hearing loss pursuant to VA purposes, but the examiner also provided a positive nexus opinion in light of the examination results and the Veteran's reported history.  The Board observes that the Veteran's statements regarding his experiences with hearing loss and tinnitus while in service, and his description of in-service noise exposure are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of hearing loss and ringing in his ears since service are credible.  In that regard, the Board observes that the Veteran's statements were consistent, whether he addressed a doctor for medical treatment or the VA for entitlement to service connection.  As such, the private examiner's opinion based on the Veteran's reported medical history is found to hold more probative weight than the VA examiner's speculative opinion.

Consequently, after carefully considering the record, the Board finds that the evidence is in relative equipoise.  As such, the benefit of the doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and for tinnitus is granted.  38 C.F.R. § 3.303(d).





(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened, and service connection for bilateral hearing loss is granted subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


